Citation Nr: 0400264	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-09 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
below the left knee amputation due to VA medical treatment 
rendered in December 1999.  


REPRESENTATION

Appellant represented by:	Clark C. Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from October 1969 to October 
1978, November 1978 to November 1980, and January 1994 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

A video conference hearing was held on September 24, 2002, 
before Bettina S. Callaway, a Veterans Law Judge sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

In January 2003, the Board denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a below the left knee 
amputation.

The appellant appealed the denial of the claim to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"). In July 2003, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") issued 
an Order granting a joint motion that vacated the January 
2003 Board's denial of compensation under 38 U.S.C.A. § 1151 
for a below the left knee amputation, and remanded the case 
to the Board for proceedings consistent with the Secretary's 
Motion for Remand.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
16 Vet. App. 183, the veteran should be notified of the 
evidence and information for which he is responsible and that 
which VA is responsible.  The Board no longer has authority 
to attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as to 
what evidence is needed to support 
his claim for compensation under 
38 U.S.C.A. § 1151 for a below the 
left knee amputation, what evidence 
VA will develop, and what evidence 
the veteran must furnish to warrant 
a favorable decision.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
the treatment prior to the 
amputation of his left lower 
extremity below the knee, including 
a medical opinion expressing that VA 
provided negligent care, which led 
to the amputation of his left lower 
extremity below the knee. 38 C.F.R. 
§ 3.358 (2003).  When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

2.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2003).

3.  Thereafter, the RO should again 
consider the veteran's claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a below the left 
knee amputation in light of the 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




